 PLUMBERS,LOCAL 60United Association of Journeymen and Apprentices ofthePlumbing and Pipe Fitting Industry of theUnited States and Canada,Local Union No. 60,AFL-CIOandCircle, Inc.United Association of Journeymen and Apprentices ofthePlumbing and Pipe Fitting Industry of theUnited States and Canada,Local Union No. 60,AFL-CIOandUnion Carbide Corporation Chemi-cals& Plastics Division.Cases 15-CC-493 and15-CC-494March 2, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn October 25, 1972, Administrative Law JudgeSidney D. Goldberg issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counseland Charging Party Circle, Inc., filed briefs insupport of the Administrative Law Judge's Decision,and Charging Party Union Carbide Corporationfiled an answering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, asmodified herein,' and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, Local Union No. 60, AFL-CIO, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.iIn adopting the Administrative Law Judge's conclusion that picketingatGates 7 and 29 was unlawful,we do not rely on his statement thatpicketing at gates other than those assigned for the use of the primaryemployers could not be primary because it was not shown that the UnionCarbide plant was the primary place of business for these employersRather,we find, on the basis of all the evidence,including the refusal topermit Union Carbide employees to enter a gate reserved for them, thatRespondent's picketing was designed to enmesh neutrals in its dispute andhence violated Sec 8(b)(4)(i) and(u) (B) of the Act202 NLRB No. 21DECISION99SIDNEY D. GOLDBERG, Administrative Law Judge: Thisis a "reserved gate" case. The decision turns on whether thearea behind the reserved gate must be regarded, withrespect to the employers engaged in the labor dispute, astheir primary site of operations or as a common situs onwhich they and several other employers are conductingindependent operations.The complaint herein' alleges that United Association ofJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, LocalUnion No. 60, AFL-CIO (respondent or the union) hadpicketed, and was picketing, the four gates designated bythe numbers 7, 29, 30, and 31 at the chemical plant ofUnion Carbide Corporation Chemicals & Plastics Division(Union Carbide) in Taft, Louisiana, with signs denotinglabor disputes with Circle, Inc. (Circle), Delta Iron Works,Inc. (Delta), and Union Services, despite the fact thatemployees of Circle, Delta, and Union Services used onlyone of those gates, the one designated as Gate 30.Respondent's picketing, the complaint alleges, inducedpersons employed by Union Carbide and other employersto engage in strikes and refusals to work, and it threatened,coerced, and restrained Union Carbide and other employ-ers,with an object of forcing or requiring Union Carbideand other employers to cease doing business with Circle,Delta, and Union Services. Respondent's conduct, thecomplaint alleges, was violative of Section 8(b)(4)(i) and(n)(B) of the National Labor Relations Act, as amended(the Act).Respondent answered, admitting that it had commencedits picketing at Gates 30 and 31 pursuant to a labor disputewith Circle, Delta, and Union Services and alleging that,after it observed that the gate designations were notenforcedby Union Carbide and that all gates werefrequently used by employees of Circle, Delta, UnionServices, and their suppliers, it picketed Gates 7 and 29 aswell.The issues so raised were tried before me on March 15,16, 17, and 21, 1972, at New Orleans, Louisiana. All partieswere represented- were afforded an opportunity to adduceevidence, cross-examine witnesses, and argue on the factsand the law. Briefs filed by the General Counsel, bycounsel for respondent and by counsel for the chargingparties have been considered.For the reasons hereinafter set forth in detail, I find thatthe Union Carbide plant was not the principal situs of theoperations of Circle, Delta, and Union Services, but was acommon situs upon which they, as well as Union Carbide,pursued independent activities in a business relationship. Ialso find that the gate violations proved by respondent didnot justify its continuous picketing at Gates 7 and 29, butthat its conduct in so doing impels the conclusion that anobject thereof was to induce action by employees ofneutral employers to force those persons to cease doingbusinesswithCircle,Delta,andUnion Services, inviolationof Section 8(b)(4)(i) and (n)(B) of the Act.Upon the entire record herein, and considering theiIssued January 13. 1972 on charges filed December 13, 1971 100DECISIONSOF NATIONALLABOR RELATIONS BOARDdemeanor of the witnesses while testifying, I make thefollowing:FINDINGS OF FACT1.The partiesRespondent admits that it is a labor organization. It alsoadmits that both Circle and Union Carbide, the chargingparties, are employers whose annual imports and exportsexceed $50,000 in value. I find that they are personsengaged in commerce within the meaning of the Act.2.ThesettingThis case involves activities at the chemical plant ownedand operated by Union Carbide at Taft, Louisiana, about15miles upriver (west) 'from New Orleans. The plantproperty runs along the southern shore of the Mississippifor about three-fourths of a mile and extends southwardabout a mile and a half. Between its riverside boundaryand the river itself there are the paved public highwaydesignated as Louisiana Highway 18 and the levee alongthe river. The plant property is completely fenced, withseveral gates, some used and some not used, opening into itfrom the highway. To facilitate description of the locationof the gates and some of the installations on the plantproperty, a sketch thereof is set forth on the followingpage.At the time of the occurrences in this case;that is,beginning December 10, 1971, the highway gates in usewere those designated by the numbers 7, 29, 30, and 31. Asthe sketch shows, Gate 7 is at about the center of theriverfront boundary and the blacktop road passing throughthat gate leads to Union Carbide's administration buildingwhere there is another gate, referred to herein as Gate 7A,through which access may be had to the operating areas ofthe plant property. Gates 29, 30, and 31 are located nearthe west end of the river boundary. These, also, give accessonly to the plant property: the operating areas of the plantcannot be reached without passing through guarded gatesinside the property. The road running through Gate 29 is ablacktop road: the roads passing through Gates 30 and 31are topped only with crushed shell and they join the roadpassing through Gate 29 shortly after traversing thosegates. (See exibit on page 109.)Raw material for use in the plant comes in, and thechemicals produced by the plant are shipped out, bysteamship, barge, railroad, and trucks.3.The issuesThe facts are practically undisputed but the inferencesthat respondent urges be drawn from themare, in someareas, quite different from the inferences urged by theother parties.The General Counsel and the charging parties contendthat the Taft plant must be regarded as the common situsupon which both Union Carbideand its contractorsperform their functions: that this case therefore, isgoverned by theMoore Dry Dockrule,2 and that respon-dent's picketing, contravening that rule in several respects,must be held to have violated Section 8(b)(4)(i) and (n)(B)of the Act.Respondent contends that operation of the plant is thejoint and allied effort of Union Carbide and its contrac-tors; that the tract is the place of business of Circle, Delta,and Union Services, with whom it has disputes, as well asthat of Union Carbide; that the appropriate rule is that setforth in theGeneral Electriccase3 and that, therefore, itwas justified in picketing at all the gates. Respondentfurther contends that, even if theMoore Dry Dockrule isapplicable,Circle,Delta, and Union Services failed torestrict themselves to the gate reserved for them but usedall four gates and that, therefore, its picketing at all ofthose gates wasjustified.4.The maintenance contractsThe operation of the plant is conducted exclusively byemployees of Union Carbide and the products of the plantare sold by that company. The maintenance of the plant,however, as distinguished from its operation for pro-duction, is performed only in part by Union Carbideemployees.AlthoughUnion Carbide hasa completemaintenance organization and many maintenance employ-ees,a substantial part of this function is performed byother companies under contracts with Union Carbide. Itwas stipulated that the chief of maintenance at the Taftplant would testify, if questioned, that this practice of usingoutside contractors for supplementary maintenance is astandard practice throughout the petrochemicalmanufac-turing industry of the United States and there was noevidence contradicting such stipulated testimony.From 1966, when the plant began operating, until June1971, most of the maintenance work was performed undercontract by Westinghouse Engineering and MaintenanceCompany. In addition, some was being performed byanother contractor, Peter Kewitt, and some was beingperformed by Union Carbide's own employees. In per-forming its contract,Westinghouse had approximately 300of its employees on the premises at all times, includingpipefitters, electricians, iron workers, engineers, carpenters,and painters.Since the expiration of the contract with Westinghouse,Union Carbide has carried on the maintenance work2Sailors' Union of the Pacific, AFL (Moore Dry Dock Co),92 NLRB 5473Local 761 1 U E v N L R B,366 U S 673, affg 123 NLRB 1547 PLUMBERS,LOCAL 60through its own employees and about 150 contractors.There are usually about 100 contract employees withregular assignments at the plant and the amount of workperformed by the individual contractors varies from full-time work by about 30 employees down to occasionalservices by one or two employees. Much of the servicework is performed on a cost-plus basis but Union Carbidealso enters into contracts for specific work at a fixed pricefor labor and materials. The contractors who are constant-ly called upon to perform supplemental maintenance workhave annual contracts- called "evergreen" contracts-which establish only the general terms of their relationship.Each job ordered under these contracts is evidenced by a"work order" accompanied by a description of the work tobe performed and, where appropriate, a list of the materialsrequired to complete it.Although the contractors on the plant site performspecified services as requested, Union Carbide providesmuch of the material required as well as some of the tools.In addition, it provides the contractors and their employeeswith transportation throughout the plant site by a buswhich runs along fixed routes or by lending trucks to them.It also provides gasoline and oil for the contractors' owntrucks used in connection with work on the site.The contractors who perform a substantial number ofjobs and who have employees on the premises practicallyallthe time are provided with facilities for changingclothes, keeping tools, and office space. The facilities ofeach contractor are separate from those of Union Carbideand from those assigned, to other contractors. Underordinary circumstances, the employees of contractorsperform their work separately from employees of UnionCarbide and other contractors, but Union Carbide employ-ees, operating cranes or derricks, do most of the movingand hoisting of heavy machinery or vessels. At such timesthe rigging is either done or supervised by Union Carbideemployees. On rare occasions, or in emergency situations,employees of contractors have worked with Union Carbideemployees for short periodsof time.Whenever an order is issued to a contractor for work tobe performed in the operating areas of the plants thecontractor is required to obtain a permit for that work toassure the safety of the plant and persons in the area. Inconnectionwith such permits, joint surveys may beconducted and, when the work has been completed, it istested by Union Carbide employees,alone or inconjunc-tion with employees of the contractor. Before any welderemployed by a contractor is permitted to perform anywelding in the plant, he is tested by Union Carbideemployees. Contractor supervisors and, at times, rank-and-file employees attend safetymeetingsconducted by UnionCarbide safety engineers.4Nonunion contractors are referred to by Union Carbide officials as"'merit contractors."5.Labor relations101The Union Carbide employees at the Taft plant are notrepresented by a union.The employees of Westinghouse, during the period of itsmaintenance contract with Union Carbide, were represent-ed by AFL-CIO unions, including respondent.Some of the contractors performing supplementalmaintenance services for Union Carbide since the expira-tionof theWestinghouse contract are under unioncontractsand some are not.4 The three contractorsinvolved in this case, Circle, Delta, and Union Services, areall nonunion.6.The gatesAs stated above, there is a wire fence along the northernside of the plant property, separating it from LouisianaHighway 18, the levee and the southern side of theMississippiRiver.There are 10 gates in this fence, butsince November 1971 the only gates regularly in use werethose marked 7, 29, 30, and 31.Union Carbide's instructions to its employees andsuppliers were that they were to enter and leave the plantthrough Gates 7 and 29. At Gate 7 there was a sign reading"Union Carbide" and at Gate 29 there was a sign reading:"Union Carbide-Material Deliveries." 5Gate 30 was designated by Union Carbide for use by itsnonunion contractors and Gate 31 was designated for useby union contractors. Union Carbide's procedure, whenawarding a contract or ordering maintenance work underan evergreen contract, was to write the contractor a letterof notificationwhich included a direction to have itsemployees use a specific gate as designated in the letter. Atthe same time, the official who awarded the contract orordered the work was required to send a memorandum tothe head of the plant guard force informing him about thecontract or work and directing him to post a sign bearingthe contractor's name at the gate which it had beeninstructed to use. For this purpose, Union Carbide haderected, at points behind the fence and close to Gates 30and 31, signposts consisting of three uprights in triangularformation pointing toward the fence. Signs bearing thenames of the principal maintenance contractors wereaffixed to these signposts in duplicate, so that they couldbe seen from the road in either direction. Since there wasroom for a maximum of about 15 signs on each of thesignposts,Union Carbide displayed only those signsbearing the names of the contractors most active on theplant property, changing the signs as the identity of themost active contractors changed.In accordance with this procedure, signs bearing thenames of Delta and Circle, as well as other principal5The road passing through Gate 29 also leadsto the warehouse 102DECISIONSOF NATIONALLABOR RELATIONS BOARDnonunion contractors, were affixed to the signpost at Gate30 and signs bearing the names of the principal unioncontractorswere affixed to the signpost at Gate 31.67.The picketingAt 6 a.m. on Friday, December 10, 1971, Robert A.Quinn, the union's business agent for steamfitters, andEdward Fink, its business agent for plumbers, met withseven union members at a restaurant close to the UnionCarbide plant. Quinn testified that many of the unionmembers who had worked for Westinghouse were out ofwork and that the union had decided to picket Circle andDelta at Gate 30. He testified that hesentseveral men withpicket signs to Gate 7, with instructions not to picket but toobserve the people entering through that gate and to reportto him; that he went with four men to Gate 30 and set upthe picket line. He admitted that there were "15 or 20"members of the union gathered on the levee across theroad from Gate 30 but he denied that he had instructedthem to be there.After the picket line had been set up at Gate 30, Quinntestified, he received reports that Circle employees wereentering the plant through Gate 7, about 300 yards 'fromGate 30 and, at 6:45 a.m., he instructed his men to startpicketing at that gate.Quinn further testified that he noted that the employeesof the contractors listed on the signpost at Gate 30 werenot using that gate 7 but were entering the plant throughGate 29 without interference by the Union Carbide guardat that gate and that he thereupon instructed that picketingbe commenced at that gate also. The picket signs used atthese gates, he testified, bore the name of either Circle orDelta.Itwas admitted that, on December 10, the sign bearingthe names of Union Services, a nonunion contractor, waserroneously on the signpost at Gate 31. Quinn testified thatabout 6:15 a.m. on that day he noticed the Union Servicessign at Gate 31 and, knowing that Union Services wasnonunion, he directed that picketing commence there. Thesign was moved to Gate 30 during the weekend but Quinntestified that onMonday, although he saw that the signhad been moved, he nevertheless kept the picket at Gate 31because he saw the trucks of Union Services continuing touse that gate.Respondent continued to picket at all four gates, from 6a.m. until about 10 a.m.8 on December 16 and 17; and,6The sign bearing the name "Union Services, Inc," a nonunioncontractor, had been erroneously posted at Gate 31 and was there onDecember 10, 1971, but, as described below, it was transferred to Gate 30soon thereafter7According to the transcript, Quinn's testimony was that "cars of allcontractors listed on Gate 31 were not going in Gate 30," but the contextindicates this to be a typographical errorAOn December 14, Quinn testified, one of the attorneys for UnionCarbide toldhim that a Board agent was onhis way to theplant and "wasthereafter, intermittently. It was stipulated, however, thatpicketing occurred specifically at Gates 29 and 30 onDecember 29, 1971, and at all four gates,on January 5 and6, 1972. The picket signs used on all occasions were thesame: their upper portions were blank and had written onthem, with markers, the name of one of the employers:Circle,Delta, or Union Services; the center portion of thesign was preprinted with the following "Substandard wagesand working conditions-No dispute with any othercontractors"; on the lower portion, also preprinted, wasrespondent's name: "Plumbers and Steamfitters LocalUnion 60."The foregoing is Quinn's account of the picketing.9However, uncontradicted testimony by officials of UnionCarbide, Circle, and Delta added several important details.Lawrence F. Doyle, Union Carbide's employee relationsmanager, arrived at the plant at 5:45 a.m. on December 10and entered without incident. At 6:15, Joseph M. Fallon,Union Carbide's assistant plant manager, arrived and sawfour men at Gate 7, one displaying a picket sign, but hehad no difficulty passing through that gate. At theadministration building he met Doyle with Robert Perry,the superintendent of plant maintenance. In a company carthe three of them drove to the western end of the plantwhere Gates 29, 30, and 31 are situated: they saw pickets atall three gates so they drove a bit further, made a U-turn toput themselves on the gate side of the road, and came back.At Gate 29 they found 25 or 30 men standing three deep infront of the gate, one of them holding a picket sign bearingthe name of either ,Circle or Delta. Fallon left the car,walked through the group of men, and motioned to Doyleto drive the car through the gate. The pickets refused tomove and the car was unable to pass. Fallon told the picketthat he and the men in the car were Union Carbideemployees, that they wanted to pass through the gate andasked why they were not being permitted to do so. Thepicket answered "no comment." Fallon and Doyle bothtestified that there were also 25 to 30 men with a Circle orDelta picket sign at Gate 30 and there were 15 to 20 men atGate 31 with a Union Services picket sign. At Gate 30, theytestified, the pickets refused to permit employees of thecontractors assigned to.that gate to enter but they alsotestified that they did not observe anyone try to enterthrough Gate 31.The three Union Carbide executives drove back to Gate7, entered the plant and, through the network of insidegoing to make me take it [the picket line] down" so he removed the picketsat about 7 45 a in.9Although two of the pickets. Warren G hire and Charles M. Dorr,appeared as witnesses, their testimony concerning the picketing wasperfunctory and, although Dorr supplied details as hereinafter set forth,they did not modify Quinn's general description of the picketing The otherwitnesseswho were employees or former employees did not testifyconcerning the picketing PLUMBERS,LOCAL 60103roads, drove to a point inside Gate 29 They remainedthere until 8:30 a.m.and both Fallon and Doyle testifiedthat they saw a substantial number of Union Carbideemployees prevented from entering the plant through thatgate.Itappears, however, that those Union Carbideemployees prevented from entering through Gate 29 usedGate 7, where the four pickets made no effort to preventthem from passing, and that some employees of nonunioncontractors also entered through Gate 7.On Monday,December 13, Doyle again arrived at theplant before 6 a.m. Instead of going in through Gate 7, themain gate, he drove directly to the west end and saw thatthere were about 12 men at Gate 29 and about 15 at Gates30 and 31 He drove beyond those gates, turned aroundand came back to Gate 29,where he made a right turn andwas able to pass through the gate. Using internal roads, hethen returned to the main gate, where he picked up HoraceThompson, one of Union Carbide's attorneys.WithThompson and Doyle in one car and Fallon in a secondcar, they drove out of the plant through Gate 7, turned lefton Highway 18, and reached Gate29. Atthis time, about6.15 a m., there was a larger number of pickets at Gate 29,more than 30 of them,and neither Doyle's car nor Fallon'swas permitted to enter, althoughtheyidentified themselvesas Union Carbide employees.A police officer was presentbut declined to assist them in passing through the gate,stating that he was assignedonly tothe task of maintainingthe flow of traffic on the highway. Doyle, Fallon, andThompson then parked their cars on the shoulder of theroad,walked over to one of the pickets and asked him"what the problem was" The picket pointed to Quinn, whowas standing on the river side of the road, and said:"Well,we just take our orders from Mr.Quinn.If you want toknow anything, go and ask Mr.Quinn."They crossed theroad and Doyle asked Quinn why Union Carbideemployees were not being permitted to pass through Gate29.Quinn answered that the Saints 10 had a poor game thepreviousday.Doylerephrased his question and Quinnanswered with a comment on Archie Manning'sii poorgame.Thompson, the attorney,then asked Quinn aquestion and Quinn said that,since they would probablysee him in court someday, there was no point in goingthrough the questions at that timeFallon also testified that, when he reached Gate 29 andwas blocked from entering through that gate,he parked hiscar, approached the gate on foot, and identified himself toone of the pickets as a Union Carbide employee. Thepickets refused to permit him to pass and, when he askedwhy, the picket said that it was because"Union Carbide ishiring people."He then asked another picket the samequestion and was referred to Quinn.He participated in theconversation describedby Doyleand testified that, whenhe asked Quinn why Union Carbide employees were being10The New Orleans professional football team" The Saints' quarterbackpreventedfrom entering the plant through Gate 29, Quinnanswered that the Saints were losingso manyball gamesthat he wastryingto getjobs for them.Fallon testified thathe stayed at Gate 29 until 7:30 or8 o'clock that morningand sawUnion Carbide employeesbeingturned awayfrom that gate.Except for the incident,described above, in which theunion removed the picketsbefore 8 a.m. on Tuesday,December14,when the Union Carbide attorney toldQuinn that a Board agent was on hisway tothe plant tocompel their removal,thepicketing at all four gatescontinued as stipulatedby counsel. Thereisno evidence,however,thatpersons attempting to enter the plantthrough any of the gates were thereafterphysicallyprevented from doing soWithcommendable foresight,the union had itspicketsrecord theidentification of all persons,with the exceptionofUnion Carbideemployees,entering through these fourgateswhile theywere on patrol.Itwas stipulated that, ifthe pickets were called as witnesses,they would testifyaccordingly. This datawas assembled and introduced intoevidence.Copies, slightlymodified,are attached to thebriefs and, together with the briefs,havebeen of greatassistance in the decision of this case. The informationdisclosedby theseschedules is discussed below.8.Discussion and conclusions(a)The relationship between Union Carbide andthe contractorsRespondent has raised no question respecting theseparate identitiesofUnion Carbide, Circle,Delta, andUnion Services.and theseare the onlyemployersinvolvedin this case.The recordshows that each of the contractorshas a main office situated elsewherethan on UnionCarbide's plant property and that eachof them performswork for otherestablishments.Thereis no evidence of anyfinancial relationship betweenUnion Carbide and thecontractors, other thanthe maintenance contracts,or thatthe contractors' employees are on Union Carbidepremisesexcept to carry outthe contracts.Union Carbide'spracticeof supplyingtools and material in connection with theperformance of the contractsis economicallyreflected andjustified in the lowerpayments necessaryto satisfyobligationsforwork doneunder the cost-plus contacts,and the onlystraightmoney contractmentioned in therecord, thebuilding of a bridge, wasbased uponthe lowestbid for servicesand material.Similarly,itwas made clearthatany contractor'scoverageunder blanketinsurancepolicies obtainedby Union Carbidewas applicable to thecontractors'employees only while on the Union Carbideplantpropertyand it follows that these savings would alsobe reflectedinreducedcontractobligations.Despiterespondent's argumentthat UnionCarbide supervises thecontractors'employees, the recordshows, and I find, that 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contractors provide adequate supervision of their ownemployees for the performance of the contracts and thatUnion Carbide's overview is limited to matters of safetyand adequate performance of the contracts. Nor, despitesome hearsay testimony, does the record support thecontention that Union Carbide exercises any control-oth-er than that required for safety reasons, as in the case ofthe welders-over the contractors' choice of employees.12It follows, therefore, and I find, that Union Carbide is nota joint employer with Circle, Delta, or Umon Services.i3The foregoing conclusion is based upon respondent'sfactual contentions.Respondent's contention that, as amatter of law, "Circle, Delta, Umon Services and UnionCarbide together constitute one whole unified employer... and consequently the property of Umon Carbidebecame the situs of the dispute with Circle, Delta andUnion Services" is based principally upon the argumentthat the dispute herein presents "the opposite side of thecoin" of the decision of the Supreme Court in theGeneralElectriccase.14While respondent's brief does not explain the meaning ofthe "opposite side of the coin" phrase or the implication itwould have me draw from it, there is no doubt that there isa limited and superficial similarity between theGeneralElectriccase and this one in that the background of theunion activity in both cases is the same: both cases involvepicketing at a production plant in which some of themaintenance services necessary for production are pro-cured through contracts with other employers. In bothcases, also, the picketing by the union charged with unfairlabor practices was carried on at all the gates to the plant,notwithstanding that the use of certain gates had beenrestricted to employees of the maintenance contractors.The similarity, however, ends there.A major difference between the two cases is that, in theGeneral Electriccase, the picketing union represented theproduction employees of the General Electric Company,the operator of the plant, and it was engaged in a strikeagainst that company. One of the gates to the plant hadlong been reserved for the exclusive use of employees ofthemaintenance contractors and it was only when thepicketing had been extended to that reserved gate that itbecame necessary to determine whether such picketing wasprimary and lawful or whether it was unlawfully directedat employees of employers neutral to the dispute and,therefore, violative of Section 8(b)(4)(A) of the Act. Whilethe court's analysis of the problem and its statement of thecontrolling considerations constitutes a landmark decisionin the law applicable to common situs picketing; i.e.,"where two employers were performing separate tasks at acommon situs," at 676-677, it noted, however, that the12Respondent'sargumentthatUnion Carbide, "by requiring thecontractors to live up to the terms of their bidlimitswages and fringebenefits available to the contractors' employees" thereby "unifies" UnionCarbide and the contractor, is not supported by the recordand is rejected asspecious13Oil,Chemical etc,WorkersUnion,AFL-CIO, et at (FirestoneSyntheticRubber etc,Co).173 NLRB 1244, 124511Local 761, InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO v NLRB B.366 U S 667 (1961)15Neither of the othercases citedby respondentispersuasive InOil,Chemical and Atomic Workers etc (Firestone Synthetic Rubber & Latex Co ),owner of the premises, where it was the primary disputant,could not immunizeits premisesfrom picketing by erectingseparategatesfor deliveries etc., and that the "key to theproblem is found in the type of work that is beingperformed by those who use the separate gate." The courtcarried its reasoning a step further by noting that theBoard'srationaleconcerningneutralemployerswasapplied "only tosituationswhere the independent workerswere performing tasks unconnected to the normal opera-tions of the struck employer-usually construction workon his buildings" (p. 680). It wasthistype of contractorwhich the court apparently had in mindin calling it acommonsituscase and approving the Board's finding of aviolation of the section. In other words, the Supreme Courtsaw thiscase as atypical "commonsitus" case.Almostas anafterthought, however, the court pointedout that there was an aspect of thesituationbefore it whichhad apparently not been taken into account by either theBoard or the court below- i.e., that if the picketed"contractors' gate" was used "by employees of independ-ent contractors whoperformedconventionalmaintenancework necessary to the normal operations of General Electric,the use of the gate would have been a mingled one outsidethe bar of 8(b)(4)(A) (pp. 681-682)" and the standard to beapplied would not be the one applicable to common situssituations.To determine the extent of the use of thepicketed gate by such contractors, the Supreme Courtordered the case remanded to the Board. On remand, theBoard held that all of the affected contractors wereengaged in work necessary for the normal operations of theGeneral Electric Company and that, therefore, the picket-ing at the contractors' gate was primary.In this case, contrary to the situation in theGeneralElectriccase, the dispute of the respondent is not with theoperator of the plant, but with only three of its manymaintenance contractors. Accordingly, the union cannotlawfully claim that its picketing at the gates other than theone assigned for the use of the contractors with whom itwas engaged in disputes was primary picketing andimmune from the proscription of Section 8(b)(4)(u)(B),unlessitcan establish that the plant property was also theprimary place of business of the three contractors withwhom it is engaged in disputes. As stated above, I find nosupport for this contention as a matter of fact and, in theGeneral Electriccase, I find no support for it as a matter oflaw.15 Since it is not established that the plant property ofUnion Carbide was also the primary situs of the union'sdispute with Circle; Delta, and Union Services, it followsthat it became the situs of that dispute only when and tothe extent that the employees of these contractors came to173NLRB 1244, it was the Firestone plant which was on strike and thework of the contractor whose gate was picketed was found to be engaged in"related work" within the meaning of theGeneral Electricdecision, makingthe picketing primary InLaborers Union Local 1290 (Walters Foundation,Inc),195NLRB No 71, the union's dispute was with one of thesubcontractors at the construction site but the Board dismissed thecomplaint because the picketing at a place other than the reserved gate wascarried on for only 4 hours and resulted from an ambiguous notice by thegeneral contractor of a change in the location of the gate reserved to thesubcontractor PLUMBERS,LOCAL 60work at the Union Carbide plant. At those times, I hold,the plant became a "common situs" and the validity of theunion's activitiesmust be determined in accordance withthe standards applicable to such situations.(b)The common situs picketingThe rules of decision in cases of picketing at a commonsitus are now well defined: the precepts stated by theBoard in theMoore Dry Dockcase 16 and subsequent caseshave received widespread judicial approval, including thatof the Supreme Court in theGeneral Electriccase.Accordingly, there appears to be no need, at this time andin this Decision, for comment on either the legal philoso-phy underlying the rule or on aspects thereof not pertinentto this case.As originally stated by the Board, the ruleis asfollows:When a secondary employer is harboring thesitusofa dispute between a union and a primary employer, theright of neither the union to picket nor of the secondaryemployer to be free from picketing can be absolute.The enmeshing of premises andsitusqualifies bothrights. In the kind of situation that exists in this case,we believe that picketing of the premises of a secondaryemployer is primary if it meets the following condi-tions: (a) The picketing is strictly limited to times whenthesitusofdispute is located on the secondaryemployer's premises; (b) at the time of the picketing theprimary employer is engagedin itsnormal business atthesitus;(c)thepicketing is limited to placesreasonably close to the location of thesitus,and (d) thepicketing discloses clearly that the dispute is with theprimary employer. (Footnotes omitted: 92 NLRB at p.549)Although the four conditions set forth by the Board in itsMoore Dry Dockdecision do not constitute an absolute testfor the purpose of determining, by mechanical application,the lawfulness or unlawfulness of picketing at a commonsitus, examination of the union's compliance or noncom-pliancewith the stated conditions is nevertheless anecessaryinitialstep in determining whether such picket-ing was carried on with an object of exerting pressure onneutral parties and thus unlawfully enmeshing them in thedispute.In this case,however, the union planned andexecuted its activities with great care and, it appears, withthoroughly competent legal advice. There are few, if any,of the collateral statements or acts which sometimesISSailors'Union of the Pacific, AFL (Moore Dry Dock Co),92 NLRB54717SeeLaborers Union Local1290 (WaltersFoundation,Inc),195 NLRBNo 71i8 It appears that the basis for the union's dispute with Circle and DeltaIron was in the fact that Westinghouse Maintenance,the earlier contractorwithUnion Carbideformost of the maintenance work,had employedmembers of the union under a collective-bargaining contract. but that Circleand Delta did not The involvement of Union Services in this case appearsto have been somewhat accidental,growing out of the initial placement ofthe Union Services sign at Gate 31, reserved for union contractors,althoughUnion Services had recently terminated its contract with the union,and out105contradict the formal picketing and thereby evidence animproper purpose despite apparently proper picketing.Accordingly, the legality of respondent's picketing hereincan, and shall, be determined on its adherence to theBoard's standards for common situs picketing 17Applying theMoore Dry Dockcriteria to the union'spicketing in this case, it appears that, with respect tocondition "(d)," there is no question but that the picketsignsused bythe union inthis case clearly disclosed thatitsdispute was with Circle, Delta, and Union Services.18Furthermore, although it was testified that one of thepickets referred to "hiring by Union Carbide," there is nosubstantive evidence that the union made any statementsor performed any acts either negating the fact that itsdisputewas with the specific employers named on itspicket signs or implying that its picketing was, in fact,directed against any other employer. i9Similarly, there is no doubt that the contractors were,when on Union Carbide's property, engaged in theirnormal business there and that, therefore, condition "(b)was satisfied.With respect to condition "(a)," Union Carbide makesthe argument that, since the contractors' employees did notbegin work until 7:30 a.m. and a substantial number ofUnion Carbide employees arrived before 7 a.m., theinference must be drawn that the picketing, which began at6:15 a.m., was not confined to times when the contractors'employees were at the plant and that it was, therefore,directedagainstUnion Carbide employees. However,Joseph M. Fallon, Union Carbide's assistant plant manag-er having responsibility for maintenance, engineering, andfor three of the processing units, testified that UnionCarbide's day-shift employees, as well as those of Circleand Delta, are scheduled to work from 7:30 a.m. until 4p.m.Although witnesses testified to times of their ownarrival ranging from 5:45 to 7:30 a.m., I rely upon Fallon'stestimony as representing the standard and I find that bothgroups of employees were required to be on the premisesduring the same period. There is evidence that individualsinboth groups of employees reported prior to thecommencement of their working hours and there is noevidence justifying an inference that the early commence-ment of the picketing was intended to reach UnionCarbide employees rather than employees of Circle andDelta. Union Services' employees, it appears, reported firstto their home office in New Orleans at 8 a.m., so that theirof the continued use of Gate 31 by employees of Union Services after thesign was moved to Gate 30 Notwithstanding the vagueness concerning theunion's position vis-a-vis Union Services, it is assumed, for the purposes ofthis case, that Union Services and the union were engaged in a labordispute19There is evidence concerning statements by pickets at Gate 29,including references to "hiring." that would have required discussion if thepickets were justified in their presence there with proper signs (seeSuperiorDerrick Corp v N L R B,273 F 2d 891 (C A 5. 1960)) Since it is held thatthe picketing at that gate was. in itself, violative of the Act,suchdiscussionis not necessary 106DECISIONSOF NATIONALLABOR RELATIONS BOARDarrival at the plant would not occur until after that time,but the considerations applying to the picketing at Gate 31,itwill be seen, are different from those applying to Gates 7and 29. Accordingly, I find that the picketing did notviolate the requirement that it be "strictly limited to timeswhen the situs of the dispute is located on the secondaryemployer's premises" and I find that it was so limited.The foregoing determinations leave for discussioncondition "(c),"which requires that the picketing "belimited to places reasonably close to the location of thesitus "BoardMember Fanning, concurring with theBoard's decision in theGeneral Electriccase, stated that inreaching his conclusion he relied principally on thedecision inMoore Dry Dockand that.Applying the four principles of theMoore Dry Dockcase to the instant case, I must conclude that thepicketing at gate 3-A, which was used exclusively byemployees of neutral employers, was not reasonablyclose to the situs of the labor dispute with GeneralElectric and that picketing at this gate did not clearlydisclose that the dispute was only with General Electric... , (123 NLRB at 1553.)Since the Board's decision did not citeMoore Dry Dockas its authority and the Supreme Court opinion deals withthat decision in detail, it is a fair inference that BoardMember Fanning's opinion was considered by the Su-preme Court as part of the Board's rationale 20Accordingly, since Gate 30 was reserved for use by,among others, Circle, Delta, and Union Services, that gateis the point on the common situs "reasonably close to thesitus of the labor dispute," and it is at that point that theunion is entitled to direct its picketing at the employees ofthose employers with which it was engaged in a labordispute. There is no contention in this case by the GeneralCounsel that the union's picketing at Gate 30 indicated aneffort by the union improperly to enmesh neutrals in itsdispute: at that point the picketing must be considered asprimary picketing, any involvement of neutrals who cometo that place being incidental.21A general description of the picketing has been set forth.Quinn testified that, on the morning of December 10, as heand the members of the union moved west along thehighway in front of the plant, they left four members and apicket sign at Gate 7, the main gate. He further testifiedthat, after they began picketing at Gate 30, he receivedreports that Circle employees were entering the plantthrough Gate 7 so he directed that the picketing begin atthat gate also.When he saw that employees of contractorslisted at Gate 30 were not using that gate but were usingGate 29, he instituted the picketing at Gate 29. Discoveryof the Union Services name plate posted at Gate 31, he20 SeeN L R B v General Drivers & Dairy Employees, (Local No 563)[Fox Valley Suppliers Assn J,440 F 2d 354 (C A 7), citingMoore Dry DocAand also equating improper picketing at a reserved gate with failure toconfine common situs picketing to places "reasonably close to the locationof the situs "21N L R B v International Rice Milling Co,341 U S 66522The picketing at Gate 31 is discussed separately below23Respondent's brief states that the union continued to picket at Gate 7"since it was reportedthat employees were coming out of the gate totestified, led to the commencement of picketing there. Itwas conceded that the picketing at all four gates continued,at intervals, into January. Respondent contends that itspicketing at the three gates other than Gate 30 wasjustified: (i} by the failure of Union Carbide to enforce itsassignments of gates, (ii) by the fact that the employees ofseveral contractors were not utilizing the gates to whichthey were assigned, and (iii) by the use of those other gatesby employees of the contractors with which it had labordisputes. The relevance of the first and second of thesecontentions escapes me with reference to Gates 7 and 29: 22ifUnion Carbide's inadequate enforcement of its gateassignmentshad resulted in substantial and continued useofGates 7 and 29 by employees of Circle, Delta, andUnion Services, respondent's picketing of those gateswould have been permissible primary picketing directed atthose employees.23 The substance of the result attained byUnion Carbide, not the adequacy of its effort, in keepingemployees of Circle, Delta, and Union Services from usingthosegatesdetermines the lawfulness of the union'spicketing.Similarly, I reject as irrelevant the union'sargument that because contractors-other than Circle,Delta, and Union Services-failed to use at all times thegates to which they were assigned, the union was justifiedin picketing Gates 7 and 29.A schedule of gate entries by vehicles and by personsother than Union Carbide employees was received inevidence under a stipulation that, if the union called aswitnessesthe members who recorded the data, they wouldtestify to these factsThe General Counsel limited hisconcession to actual persons observed entering through thegates and he declined to stipulate that passenger vehicles,claimed by the union's gate observers to contain employeesof the contractors in the dispute, contained such employeesunless specifically identified. The General Counsel, counselfor respondent, and counsel for Union Carbide allattached to their briefs copies of the schedule in evidencesomewhat modified as to form. The modified scheduleattached by counsel for respondent to his brief containsdescriptions of two passenger vehicles by license numbersalone, with a claim in the brief that such motor vehiclestransported employees of one of the disputing contractorsinto the plant. In the absence of testimonial identificationof the occupants I am required, by the limits of thestipulation, to ignore these entries-and I do so. Theschedules attached to their briefs by the General Counseland by counsel for Union Carbide appear to conform tothe stipulation and the data contained in them is acceptedas an accurate reflection of the stipulated testimony.According to their schedules, there were 48 incidents inwhich identifiable vehicles entered the plant property inwork on the levee across the road " The testimony of Quinn, at the recordreference in the brief, was that his observers "had seen at different timesseveral employees coming out of Gate 7 to do work on the river So wecontinued to picket " There is no evidence that the employees to whom thisreference is made were employees of Circle, Delta, or Union Services, andthere is no justification for an inference that they were Respondent's briefalso statesthat several applicants for employment with Circle and Deltaentered the plant through Gate 7 The record shows, however, that none ofthese incidents occurred during the picketing PLUMBERS,LOCAL 60107violation ofgate assignments. In addition, Warren Pitre, aunion picket at Gate 7, testified that about 6:45 a.m. onDecember 10, the first day of the picketing, he saw StanleyOverstreet, project superintendent of Delta, drive throughthat gate. He also testified that at about thesame time hesaw Cookie Schexnayder, one of Circle's foremen, drivethrough that gate with anotherman inhis car who waswearing ayellow "hard hat" marked with a large "C." 24Analysis of these 50 incidents, however, shows that only 9of them involved employees of Circle, Delta, or UnionServices and, therefore, are relevant to the decision of thiscase.25The remainingnine gatesviolations do involve Circle,Delta,and Union Services. They consist of the twoincidents described by the picket at Gate 7, one in which aDelta supervisor, and one in which a Circle supervisorcarrying an employee passenger, passed through that gateearly in the morning on December 10. Another of theseincidentsoccurred on December 21 when a vehiclebelonging to Delta passed through Gate 29 instead of Gate30.The final six incidents involved vehicles belonging toUnion Services and these incidents are discussed separate-ly hereafter.Stanley Overstreet testified that he arrived at the planton December 10 at 7 a.m. and tried to enter through Gate30 but the pickets and othermen atthe gate, about 30 ofthem, completely blocked the gate and physically prevent-ed him fromentering.He testified that he went to Gate 7,entered the plant and talked with some Carbide officials,after which he left the plant, againusingGate 7. About8:30 that morning, he testified, he entered the plantthrough Gate 30. Overstreet's testimony was not contradic-ted and there is no reason to doubt the accuracy of hisaccount.Since itappears that his first effort to passthrough Gate 30 was blocked by respondent's "observers,"the union cannot justify its picketing of Gate 7 by the factthat it was used by this Circle employee when he wasprevented by union agents from using the gate reserved forhis entry. To permit the union thereafter to picket at Gate7 on the basis of this incident would permit it to gain anadvantage as a result of its own misconduct. There is noevidence accounting for Schexnayder's entry through Gate7 at about the same time but there is ample evidence thatthe pickets at Gate 30 were not permitting anyone to passthrough the gate at thattime.On the basis of that evidenceI infer that Schexnayder was similarly thwartedin an effortto enter through Gate 30. In any event,this singleentry bySchexnaydermust be considered asdeminrmisandinsufficientto justifyrespondent in picketingatGate 7.The otherincident is an isolatedentry by a Delta truckthrough Gate 29 on December 21, which I also finddeminimiswith respect to Delta and insufficient to justifyrespondent's picketing at Gate 29.The six incidents in which trucks of Union Servicesentered the plant through Gate 31, however, stand on anentirelydifferent footing. It is to be recalled that, onDecember 10, the Union Services name plate was on thesignpost at Gate 31 and that Quinn, when he noticed itthere,directed that Gate 31 be picketed. Although thename plate was transferred to Gate 30 over the weekend,Quinn testified that UnionServicestrucks continued toenter through Gate 31. The schedule shows that UnionServices trucks made entries through Gate 31 on December13 and 15 and on January 4, 6, 10, and 11. This series ofentriesthrough Gate 31, together with the fact that thereare no notations of entriesby Union Services trucks at anyother gate, shows a deliberate and consistent course ofconduct by that contractor in disregard of Union Carbide'sdesignation of Gate 30 for its use. Under these circum-stances, I find, respondent's picketing at Gate 31 was at apoint reasonably close to the situs of its dispute with UnionServices and complied with the conditions set forth in theMoore Dry Dockdecision.From the foregoing discussion it appears, and I find, thatthe union's picketing at Gates 7 and 29 was not directed atCircle,Delta, and Union Services, the contractors withwhich it was engaged in labor disputes, but constitutedinducement and encouragement of employees of UnionCarbide and other employers to engage in strikes and workstoppages, with an object of forcing or requiring UnionCarbide and other employers to cease doing business withCircle,Delta, and Union Services. By this picketing,therefore, the union violated Section 8(b)(4)(i)(B) of theAct. This same picketing constituted restraint and coercionof Union Carbide and the other employers and, since ithad the same object, also constituted a violation of Section8(b)(4)(ii)(B) thereof.9.Theeffect of the unfair labor practices uponcommerceThe activities of respondent set forth in section 6, above,occurring in connection with the operations of UnionCarbide, Circle, Delta, Union Services, and other employ-ers at the Union Carbide plant, described in sections 2, 4,and 5, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the24Some of the details in Pore's testimony are in conflict andrespondent's brief does not follow the record with absolute accuracy Thefacts set forth above, however, substantially reflect the record and I so find25Of the other 41 incidents, 29 were occasions on which vehiclesbelonging to contractors which should have entered through Gate 30, andone in which it should have entered through Gate 31, entered insteadthrough Gate 7 or 29 While these violations of gate assignments avoidedexposure of these neutral employees to the picketing to which they wouldhave been exposed at Gate 30, it cannot be said that the union had a vestedinterest in subjecting these neutrals to the inducement of their picket lineJust as a picket line may constitute permissible primary activity despite anyincidental effect it may have on neutrals who come to that point,as in theRiceMillingand similar cases,so the failure of other neutrals to subjectthemselves to such "incidental"effect cannot serve as cause for complaintby the picketing union It must constantly be borne in mind that one of thepurposes of the Act is to shield neutrals, in so far as possible, from the effectof actions by the parties to the disputeThere were eight incidents in which vehicles assigned to use Gate 7 or 29,and three incidents in which vehicles assigned to use Gate 31,entered,instead, through Gate 30, where the union was entitled to picket The factthat these neutrals to the disputes were unnecessarily exposed to permissiblepicketing certainly cannot justify an extension of picketing to the othergates 108DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.10.The remedyHaving found that the respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and (n)(B)of the Act, I shall recommend that it be required to ceaseand desist therefrom and take certain affirmative actiondesigned to remedy the unfair labor practices andotherwise effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entirerecord herein, I state the following.CONCLUSIONS OF LAW1.United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates and Canada, Local Union No. 60, AFL-CIO, is alabor organization within the meaning of Sections 2(5) and8(b)(4) of the Act.2.Union Carbide, Circle, Delta, Union Services, andother contractors performing maintenance work for, ordelivering supplies to,Union Carbide's plant at Taft,Louisiana, are persons engaged in interstate commercewithin the meaning of Sections 2(6) and 8(b)(4) of the Act.3.By picketing at Gates 7 and 29 and thereby inducingand encouraging employees of Union Carbide and itscontractors and suppliers to engage in strikes or refusals inthe course of their employment to perform services, withan object of forcing said employers and persons to ceasedoing business with Circle, Delta, Union Services, and witheach other, respondent has engaged, and is engaging, inunfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i)(B), and Section 2(6) and (7)of the Act.4.By threatening, coercing, and restraining UnionCarbide and its contractors and suppliers with an object ofrequiring them to cease doing business with Circle, Delta,Union Services, and with each other, respondent hasengaged, and is engaging, in unfair labor practicesaffectingcommercewithin themeaning of Section8(b)(4)(u)(B) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended 26ORDERUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local Union No. 60, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Picketing at Gates 7 and 29 of the plant of UnionCarbide Corporation Chemicals and Plastics Division atTaft,Louisiana, or, in any other manner, inducing orencouraging individuals employed by that company, or byany of its suppliers and contractors except Circle, Inc ,Delta Iron Works, Inc., and Union Services, to engage in,strikes or refusals in the course of their employment toprocess, transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or to performany services, where an object thereof is to force or requiretheir respective employers to cease doing business withCircle, Inc.,Delta Iron Works, Inc., Union Services, orwith each other.(b) In any manner threatening, restraining, or coercingUnion Carbide Corporation Chemicals and Plastics Divi-sion or any of its suppliers or contractors, except Circle,Inc.,Delta Iron Works, Inc., and Union Services, with anobject of forcing or requiring Union Carbide CorporationChemicals and Plastics Division or any of its suppliers orcontractors to cease doing business with Circle, Inc., DeltaIronWorks, Inc., Union Services, or with each other.2.Take the following affirmative action, hereby foundnecessary to effectuate the policies of the Act:(a) Post at its offices and meeting halls, and at all placeswhere notices to its members are customarily posted,copiesof the attached notice marked "Appendix." 27Copies of said notice, on forms provided by the RegionalDirector forRegion 15, after being duly signed byrespondent's authorized representative, shall be posted byrespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by said respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail signed copies of the notice to the RegionalDirector for Region 15, for posting by Union CarbideCorporation Chemicals and Plastics Division or any of itssuppliers or contractors including Circle, Inc., Delta IronWorks, Inc., and Union Services, said employers orpersons being willing, at all locations where notices to theiremployees are customarily posted.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of the receipt of thisDecision,what steps have been taken to comply here-with.283.The complaint, insofar as it alleges conduct inviolation of the Act which is not found by the Decision toconstitute an unfair labor practice, is hereby dismissed.26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "Is In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 15, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith " O 110DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties were given an opportunityto present evidence and argument, the National LaborRelations Board has decided that we committed unfairlabor practices in violation of Section 8(b)(4)(i) and (ii)(B)of the National Labor Relations Act, as amended, bypicketing at Gates 7 and 29 of the Taft plant of UnionCarbide Corporation Chemicals and Plastics Division, andhas ordered us to post this notice. We intend to carry outthe order of the Board and abide by the following:WE WILL NOT picket at Gates 7 and 29 of the Taftplant of Union Carbide Corporation Chemicals andPlastics Division, or otherwise induce or encourage anyperson employed by Union Carbide CorporationChemicals and Plastics Division or any of its suppliersor contractors except Circle, Inc., Delta Iron Works,Inc.,orUnion Services, to engage in a strike or torefuse, in the course of his employment to use,transport, or work on any goods, or to perform anyservices; and WE WILL NOT in any manner threaten,coerce, or restrain Union Carbide Corporation Chemi-cals and Plastics Division or any of its contractors orsuppliers, except Circle, Inc., Delta Iron Works, Inc.,and Union Services;where in either casean objectthereof is forcing or requiring Union Carbide Corpora-tion Chemicals and Plastics Division,its suppliers orcontractors, to cease doing business with Circle, Inc.,Delta Iron Works, Inc., Union Services, or with eachother.DatedByUNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THEUNITED STATES ANDCANADA, LOCAL UNIONNo. 60, AFL-CIO(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, PlazaTowerBuilding,Suite 2700, 1001 Howard Avenue, NewOrleans, Louisiana 70113, Telephone504-527-6361.